This is a suit over a $25 bull. Appellee had judgment for that amount in the court below, and appellant brings the case here and assigns as error the refusal by the trial court to give in its favor the general affirmative charge and the overruling of its motion to set aside the verdict and grant it a new trial. In neither particular do we think the court erred. The law is well settled and understood. When the appellee introduced evidence sufficient to show the death of his bull through the agency of one of the appellant's trains, the burden then rested upon appellant to acquit itself of negligence. This it undertook to do by the testimony of the engineer and firemen of one of its passenger trains, which seemed to be most likely to be the train that caused the death of the bull. However, we think the evidence affords an inference that the death of the bull was caused by another train, whose crew was not examined.
Finding no prejudicial error in the record, the judgment is affirmed.
Affirmed.